This is a suit by the State, at the relation and to the use of the City Collector of the City of Springfield, to enforce the State's lien for certain delinquent taxes which had been assessed against two distinct parcels of land in said city and which were due in the years 1911, 1912 and 1913, respectively. The assessor's books offered in evidence at the trial showed that both tracts had been assessed in the name of one C.C. Clements and that all the taxes in controversy were based on such assessments. It was stipulated that the defendant at the time of the several assessments was the owner of both tracts; that she acquired tract 1 by the will of Dr. C.C. Clements, which was duly probated and thereafter recorded in the proper office January 5, 1906; and that she purchased tract 2 with her separate means in 1887, taking the title in her own name and duly recording the conveyance thereof. It was also admitted by defendant that the taxes sought to be collected by this preceeding were unpaid and that they constituted valid liens against the respective tracts of land described in the petition, unless the assessments in the name of C.C. Clements on which they were based rendered them invalid.
The court found the issues for the plaintiff and rendered judgment accordingly. From the judgment so rendered defendant appeals.
I. The only question for decision is whether the assessments were invalid because not made in the name of the owner of the land. The City of Springfield during the years in which the several assessments were made was organized as a city of the third class. The statute then governing such citiesOrdinances.  required the city assessor jointly with the county assessor to assess all property in such city both real and personal, and that the assessments of city property, as made *Page 199 
by the city and county assessors, respectively, should conform to each other. The ordinances of the City of Springfield relating to the assessment of property are not before us, but it should be presumed that they conform to the statutes in respect thereto. Both parties have briefed the case on the theory that the general statutes of the State governing the assessment of lands for taxation are controlling. In disposing of the question under consideration we will accord them such effect.
II. In prescribing the manner of making that part of the assessor's book denominated the "land list," Section 11372, Revised Statutes 1909, provides that all lands "shall be placed in the `land list,' with the owner's name, if known, and if not, then the name of the original patentee, grantee or purchaser from the Federal Government, . . . opposite thereto."Assessment.  Section 11374, applicable to counties having a population of 40,000 or more, such as the one in which the City of Springfield is located, requires that the assessor be provided with a "real estate book" which shall contain all lands subject to assessment, that the book shall be tabular in form with suitable captions and separate columns, and that the first column shall contain the name of the owner or owners, if known, if not, the name of the party who paid the last tax; if no tax has ever been paid, then the name of the original patentee, etc. In pari materia with the foregoing sections, is Section 11385, which is as follows:
"Each tract of land or lot shall be chargeable with its own taxes, no matter who is the owner, nor in whose name it is or was assessed. The assessment of land or lots in numerical order, or by plats and a `land list' in alphabetical order, as provided by Sections 11372 and 11373, shall be deemed and taken in all courts and places to impart notice to the owner or owners thereof, whoever or whatever they may be, that it is assessed and liable to be sold for taxes, interest and costs chargeable thereon; and no error or omission in record to the *Page 200 
name of any person, with reference to any tract of land or lot, shall in anywise impair the validity of the assessment thereof for taxes."
Read and construed together the three sections seem to mean, that land shall be assessed in the name of the owner, if known; if not, in the name of the party who paid the last tax; if no tax has ever been paid, then in the name of the original patentee, etc., but each tract of land or lot shall be chargeable with its own taxes, no matter who is the owner, nor in whose name it is or was assessed, and no error or omission in regard to the name of any person, with reference to any tract or lot, shall in anywise impair the validity of the assessment thereof for taxes. It is said that a tax is assessed against the owner, that he and not his property pays the tax, and that the property is resorted to merely for the purpose of ascertaining the amount of the tax. [Gitchell v. Kreidler, 84 Mo. 472; State ex rel. v. Snyder,139 Mo. 549.] Yet such tax so far as it is assessed against him on account of his ownership of real estate cannot be recovered as and for a debt owing from him in an action at law. [Carondelet v. Picot, 38 Mo. 125.] Under our system there are but two methods of collecting a real-estate tax. One is a distraint of the owner's personal property, and the other is the enforcement of a lien on the real estate on account of which the tax is assessed. It may be conceded that such a tax could not be collected by distraint of the owner's personal property, unless it was assessed against him, that is, unless the land was assessed in the owner's name, but, so far as the creation of a lien on the land is concerned, it is immaterial in whose name it is assessed. By said Section 11385 each tract of land is chargeable with its own taxes no matter who the owner is or in whose name assessed. The assessment of land or lots in numerical order, or by plats and a "land list" in alphabetical order, as provided by preceding sections, imparts notice to the owner that it is assessed and liable to be sold for the taxes chargeable thereon. This and related sections *Page 201 
make the taxes a charge on the land under all circumstances, regardless of who the owner or prior lienors may be, regardless of the name or names in which it is assessed, and regardless of any error or omission in that respect. What is here said has no reference to the enforcement of the lien by suit. The determination of necessary parties thereto rests upon other considerations. [Meriwether v. Overly, 228 Mo. l.c. 250; Paving Co. v. Realty Co., 199 Mo. App. l.c. 244.]
Abbott v. Lindenbower, 142 Mo. 162, was decided before the enactment of Section 11385. [Laws 1872, p. 124.] In St. Louis v. Wenneker, 145 Mo. 230, the tax bills were declared void because the underlying assessment had not been made, nor had it beenintended to be made, in the name of any one. We see no reason for extending or enlarging upon the holding made in that case, when to do so would plainly violate both the letter and the intent of the statute. [Cape Girardeau v. Burrough, 112 Mo. 559; State v. Hurt, 113 Mo. 90.]
There is no question here of the failure of the assessor to use diligence to ascertain the name of the owner at the time he made the assessment; the validity of the assessment is not dependent upon that. Whose, if any one's, dereliction caused the error or omission is wholly immaterial. The statutory corrective for the failure of the assessor to discharge his duty in carefully entering the names of the owners in the "real estate book" is an action on his bond. [R.S. 1909, sec. 11375.] Defendant knew that taxes had been assessed against her lots, that they had not been paid, and that the amount thereof was easily ascertainable. She was in no respect prejudiced because they were assessed in the name of another.
The judgment should be affirmed. It is so ordered. Brown andSmall, CC., concur.